

117 HR 4244 IH: Stopping Titles that Overtly Perpetuate Stigma Act
U.S. House of Representatives
2021-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4244IN THE HOUSE OF REPRESENTATIVESJune 29, 2021Mr. Trone (for himself and Mrs. McClain) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo make amendments to the names of certain agencies to help end the stigmatization of substance use disorder, and for other purposes.1.Short title; findings(a)Short titleThis Act may be cited as the Stopping Titles that Overtly Perpetuate Stigma Act or the STOP Stigma Act.(b)FindingsCongress makes the following findings:(1)Stigma surrounding substance use disorder negatively affects access to care and has a detrimental effect on treatment outcomes. (2)The language used to discuss substance use disorder can contribute to this stigma.(3)Several agencies and a grant within the Department of Health and Human Services use stigmatizing language in their titles.2.Ending stigmatization of substance use disorder(a)Guidance(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Health and Human Services (referred to in this section as the Secretary) shall issue guidance proposing new names for covered agencies and programs.(2)Excluded termsThe guidance issued under paragraph (1) shall not propose a name for a covered agency or program that contains a term identified by the National Institute on Drug Abuse as stigmatizing, including the following:(A)Abuse (including substance abuse, substance abuser, drug abuse, and drug abuser).(B)Addict (including former addict and reformed addict).(C)Alcoholic.(D)Other stigmatizing terms with respect to substance use, such as clean, dirty, and habit.(b)Stakeholder feedbackIn developing the guidance under subsection (a), the Secretary shall provide for opportunities for input on such guidance from relevant stakeholder groups.(c)Transmission to CongressThe Secretary shall transmit to the Committee on Energy and Commerce and the Committee on Appropriations of the House of Representatives and the Committee on Health, Education, Labor and Pensions and the Committee on Appropriations of the Senate—(1)the guidance issued under subsection (a);(2)an assessment of the cost of changing the names of covered agencies and programs as proposed in such guidance; and(3)the Secretary’s recommendations for changes to Federal law to change the names of covered agencies and programs as proposed in such guidance.(d)Covered agency or program definedIn this section, the term covered agency or program means each of the following agencies of the Department of Health and Human Services and programs administered by the Secretary of Health and Human Services:(1)Within the National Institutes of Health, the following:(A)The National Institute on Alcohol Abuse and Alcoholism designated under paragraph (12) of section 401(b) of the Public Health Service Act (42 U.S.C. 281).(B)The National Institute on Drug Abuse designated under paragraph (13) of such section.(C)The National Drug Abuse Research Centers designated under section 464 of the Public Health Service Act (42 U.S.C. 285o–2).(D)The National Drug Abuse Training Center established under section 412 of the Drug Abuse Office and Treatment Act of 1972 (21 U.S.C. 1179).(2)The Substance Abuse and Mental Health Services Administration and each of the following agencies of, and program carried out by, such Administration:(A)The National Center on Substance Abuse and Child Welfare.(B)The Center for Substance Abuse Prevention established under section 515 of the Public Health Service Act (42 U.S.C. 290bb–21).(C)The Center for Substance Abuse Treatment established under section 507 of the Public Health Service Act (42 U.S.C. 290bb).(D)The program providing for block grants for the prevention and treatment of substance abuse established under subpart II of part B of title XIX of the Public Health Service Act (42 U.S.C. 300x–21 et seq.)(3)Such other agency, service, office, or program of the Department as the Secretary may specify. 